Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101”, “201” has been used to designate both “cavities” and “pipelines”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is/are: “the stepped body (Applicant’s 501; Figure 1) being configured to connect to the at least two layers of the board bodies (Applicant’s 105,205; Figure 1)…” in claim 1 and “gas passage is configured to inject an inert gas into the gas mixing chamber (Applicant’s 304; Figure 1)” in claim 4. The Examiner’s citations of Applicant’s corresponding structure described in the specification and prior art equivalents perform the same functions.
Because this/these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU; DIEN-YEH et al. (US 20200087784 A1, US 20150376784 A11, US 10982326 B2, US 10487399 B2) or CUI; ANQING et al. (US 20160097119 A1, US 10407771 B2) or Yudovsky; Joseph et al. (US 20110223334 A1, US 9175394 B2). Wu et al, teach a gas dispensing apparatus (all above 170; Figure 1A,1D) for multiple chemical resources (138-140; Figure 1A,1B), comprising: a showerhead assembly (all above 170; Figure 1A,1D) having at least two layers of board bodies (200+300+element between 200 and 400+400; Figure 1A,1B-Applicant’s 105,205; Figure 1) and a gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1) defined at a center of the at least two layers of board bodies (200+300+element between 200 and 400+400; Figure 1A,1B-Applicant’s 105,205; Figure 1), and the gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1) having multiple holes (340,345,370,375; Figure 1D; [0084]-Applicant’s 103,203; Figure 1) defined thereon; and a pipeline assembly (210,215,220,225; Figure 1D-Applicant’s 101,201; Figure 1) mounted to the showerhead assembly (all above 170; Figure 1A,1D) and having a stepped body (200+all above 200; Figure 1D-Applicant’s 501; Figure 1) defining at least two pipelines (210,215,220,225; Figure 1D-Applicant’s 101,201; Figure 1), the stepped body (200+all above 200; Figure 1D-Applicant’s 501; Figure 1) being configured to  by claim 1
Wu further teaches:
The gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 1, wherein the holes (340,345,370,375; Figure 1D; [0084]-Applicant’s 103,203; Figure 1) defined on the gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1) are arranged on a periphery of the gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1), and close to the at least two layers (300+outer layer; Figure 1D) of the board bodies (200+300+element between 200 and 400+400; Figure 1A,1B-Applicant’s 105,205; Figure 1), as claimed by claim 5
The gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 5, wherein the holes (340,345,370,375; Figure 1D; [0084]-Applicant’s 103,203; Figure 1) are a straight hole, inclined hole, semi-circular hole, triangle hole, pentagonal hole, hexagon hole or oval hole, as claimed by claim 6
The gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 1, wherein the layers of the board bodies (200+300+element between 200 and 400+400; Figure 
The gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 7, wherein an upper layer (300; Figure 1D) of the at least two layers (300+outer layer; Figure 1D) of the board bodies (200+300+element between 200 and 400+400; Figure 1A,1B-Applicant’s 105,205; Figure 1) has a diameter less than that of a lower layer (200; Figure 1D) of the at least two layers (300+outer layer; Figure 1D) of the board bodies (200+300+element between 200 and 400+400; Figure 1A,1B-Applicant’s 105,205; Figure 1), as claimed by claim 8
The gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 7, wherein the diameters of the at least two board bodies (200+300+element between 200 and 400+400; Figure 1A,1B-Applicant’s 105,205; Figure 1) decrease from the lower layer (200; Figure 1D) to the upper layer (300; Figure 1D), as claimed by claim 9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WU; DIEN-YEH et al. (US 20200087784 A1, US 20150376784 A12, US 10982326 B2, US 10487399 B2) or CUI; ANQING et al. (US 20160097119 A1, US 10407771 B2) or Yudovsky; Joseph et al. (US 20110223334 A1, US 9175394 B2) in view of Umotoy; Salvador et al. (US 6302965 B1). Wu et al are discussed above.
Wu further teaches:
Wu’s gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 2, wherein Wu’s gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1) further defines a top opening (351; Figure 1D) and a bottom opening (350; Figure 1D), Wu’s stepped body (200+all above 200; Figure 1D-Applicant’s 501; Figure 1) has a gas passage (352; Figure 1D) defined at a center thereof, Wu’s gas passage (352; Figure 1D) communicates with Wu’s top opening (351; Figure 1D) and Wu’s bottom opening (350; Figure 1D), as claimed by claim 3
Wu’s gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 3, wherein Wu’s gas passage (352; Figure 1D) is configured to inject an inert gas ([0055]) into Wu’s gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1), and Wu’s inert gas ([0055]) flows toward Wu’s holes (340,345,370,375; Figure 1D; [0084]-Applicant’s 103,203; Figure 1) of Wu’s plate (170; Figure 1A) via Wu’s bottom opening (350; Figure 1D) of Wu’s gas mixing chamber (351,352,350,134; Figure 1D-Applicant’s 304; Figure 1), as claimed by claim 4
Wu et al do not teach:
Wu’s gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 1, further comprising a plate (170; Figure 1A) connected to a bottom of Wu’s showerhead assembly (all above 170; Figure 1A,1D) and Wu’s pipeline assembly (210,215,220,225; Figure 1D-Applicant’s 101,201; Figure 1) by a threading component (Applicant’s 401; Figure 1) and the plate (170; Figure 1A) having multiple holes defined thereon, as claimed by claim 2
Wu’s gas dispensing apparatus (all above 170; Figure 1A,1D) as claimed in claim 9, wherein outer diameters of Wu’s gas cavities (265,260,270,275; Figure 1D-Applicant’s 101,201; Figure 1) decrease from Wu’s lower layer (200; Figure 1D) to Wu’s upper layer (300; Figure 1D), as claimed by claim 10
Umotoy teaches a similar gas dispensing apparatus (20; Figure 1) including a threading component (26; Figure 1) and variable volume plenums (30, 32; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention wad made for Wu to add Umotoy’s threading component and optimized gas cavity volumes as taught by Umotoy.
Motivation for Wu to add Umotoy’s threading component and optimized gas cavity volumes as taught by Umotoy is for sealing (column 3; lines 30-35) and “improved uniformity” (column 3; lines 48-55) as taught by Umotoy, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this 
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference for the bellow citations.
        2 Reference for the bellow citations.